  Case 16-32728       Doc 43     Filed 10/18/18 Entered 10/18/18 18:59:08            Desc Main
                                   Document     Page 1 of 3




                  IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )      Case No.: 16-32728
Chadell Tribett                               )
                                              )      Chapter 13
                                              )
                       Debtor(s).             )      Judge Timothy A. Barnes


                                      NOTICE OF MOTION

TO:    Chadell Tribett, 9147 S Woodlawn Ave. Chicago, IL 60619 via US mail

       Internal Revenue Service, P.O. Box 7346 Philadelphia PA 19101-7346 via US mail

       Department of the Treasury, Internal Revenue Service, Kansas City, MO 64999-0025 via
       US mail

       Trustee Marilyn O Marshall, 224 South Michigan Ste. 800, Chicago, IL 60604 via ECF
       clerk’s electronic delivery system

       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago IL 60604 via ECF clerk’s electronic
       delivery system
       See attached service list

       PLEASE TAKE NOTICE that on November 8, 2018 at 9:30 a.m., I shall appear before
the Honorable Judge Timothy A. Barnes at the Federal Courthouse, 219 S. Dearborn, Courtroom
744, Chicago, Illinois 60604, or any judge presiding and then and there present the Motion, a
copy of which is attached hereto.
                                                    By:     /s/ David H. Cutler
                                                            David H. Cutler

                                    CERTIFICATE OF SERVICE

       I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice and Motion upon the parties named above on October 18,
2018 before the hour of 7:00 p.m.

                                                     By:     /s/ David H. Cutler
                                                             David H. Cutler, esq.
                                                             Counsel for Debtor(s)
                                                             Cutler & Associates, Ltd.
                                                             4131 Main St, Skokie, IL 60076
                                                             Phone: (847) 673-8600
  Case 16-32728       Doc 43     Filed 10/18/18 Entered 10/18/18 18:59:08           Desc Main
                                   Document     Page 2 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )      Case No.: 16-32728
Chadell Tribett                               )
                                              )      Chapter 13
                                              )
                       Debtor(s).             )      Judge Timothy A. Barnes


                    MOTION TO MODIFY PLAN POST CONFIRMATION

       NOW COMES the Debtor, Chadell Tribett, by and through her attorneys, the law office of

CUTLER & ASSOCIATES, and in support of this Motion, states as follows:

       1.      On October 13, 2016 the Debtor filed a petition for relief under Chapter 13 of the

Bankruptcy Code.

       2.      This Honorable Court confirmed the Debtor’s Chapter 13 plan on January 5,

2017. The confirmed plan provided for monthly payments of $220 for 36 months with unsecured

creditors receiving a minimum of 9% of their claims.

       3.      The Debtor’s plan was modified on September 28, 2017 to defer the unpaid tax

refund for 2016 to the end of the debtor’s plan.

       4.      The Debtor owes the Internal Revenue Service for tax year 2015. The Debtor has

provided her counsel with information regarding the 2015 tax debt and the total amount owed is

$7,810.32.

       5.      The last date to file governmental claims in the instant case was April 11, 2017.

       6.      The Debtor has a current motion to extend time to file a claim on behalf of the

Internal Revenue Service to add them to her repayment plan before this Honorable Court.

       7.      The Debtor is looking to modify her plan to increase to her payment to account

for the debt she owes to the Internal Revenue Service so they can be paid as an unsecured
  Case 16-32728         Doc 43     Filed 10/18/18 Entered 10/18/18 18:59:08          Desc Main
                                     Document     Page 3 of 3


priority claim.

       8.         The Debtor seeks to modify the plan to raise the monthly payment to $450 a

month to the end of the Plan.



       WHEREFORE, the Debtor respectfully requests that this Court modify the Debtor’s Plan

Post Confirmation to raise the plan payment to $450 a month beginning December 2018 until the

end of the plan; and for such further relief that this Court may deem just and proper.




Dated: October 18, 2018                                      Respectfully Submitted,

                                                      By:    /s/ David H. Cutler
                                                             David H. Cutler, esq.,
                                                             Counsel for Debtor(s):
                                                             Cutler & Associates, Ltd.
                                                             4131 Main St. Skokie, IL 60076
                                                             Phone: (847) 673-8600
